The opinion of the Court was drawn up by
Emery J.
Possibly the course of decisions on questions of law, raised in cases of bastardy, may have gone quite as far against the deductions to be made by juries, as they ought to proceed, but probably not further than they should, in order to prevent an undue influence of sympathy with the deserted and unfortunate female.
Whenever exceptions are presented, it is not for the Court to run out in a crusade after any omission of some supposed material *307allegation which the ingenuity of counsel may illicit upon a very hypercritical examination. The Court must confine their attention to the exceptions only as they come up, and naturally from the Court before whom the jury trial was conducted. For it might well be concluded, that had objection been made in season, a motion to amend or producing an original instead of a copy might have done away the semblance of any well grounded dissatisfaction. No objection was made to the introduction of the copy. We cannot fail to reflect, that there may be facilities for association, in a continued courtship, which the jury could understand and appreciate, and in the details of the evidence a conviction in their rninds follow, that the truth had been communicated by the complainant with all convenient and just particularity of time, and place and circumstance, including all active and passive agency of which the subject was capable in its developement.
It is true, that courts will take notice of the ordinary course of nature. And so will jurors. But it is peculiarly the duty of the latter, to settle the virtue and extent of seeming exceptions, and one ingredient in coming to a right estimation on this point may be the evidence of the consciousness of the defendant, as demonstrated by his admission, that no injustice was done to him, by the designation of the complainant that he was the man, who had given her occasion to remember him, in this matter, and his willingness to marry her. If inaccurate as to time and place it might be a subject of argument and commentary to the jury and justly, but if the constancy in the accusation as to the man, was maintained, and the jury should be satisfied of its justness, notwithstanding a faintness of disclosure or recollection of the precise day and hour, it would be doing violence to the object of the statute, which is to procure a right application upon the verdict of a jury, for the Court to set the conclusion of the jury all aside, upon such grounds as have been suggested in the argument upon these exceptions. The reason of her mistake seems to be not unnatural, according to the testimony of the physician.
It is objected that there should be a separate paper for the complaint, and examination. The statute makes no such precise provision.
As to the affect of the statute, c. 338, passed March 22, 1838, *308making the product of the illicit connection an heir, it is such a consequence as the legislature have seen fit to create. Whether it be really calculated to produce a deeper respect for the marriage relation, time alone can determine. It is at least an experiment to do some justice to an unoffending being, brought into the world by the the ardent original efficiency of man, not under the sanction of the marriage, covenant. How far the hope of providing for the offspring of the woman may affect her credibility is also a subject for the consideration of the jury. It constitutes no reason for additional security of construction as to the proceedings.

Exceptions overruled